Citation Nr: 1142645	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected right knee disability, characterized as right patellar tracking syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from October 1996 to July 1998.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2009 and February 2011.  Each time, it was remanded for further development.  In January 2010 and July 2011, following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the initial 20 percent rating for the Veteran's service-connected right knee disability.  Thereafter, the case was returned to the Board for further appellate action.

In November 2008, during the course of the appeal, the Veteran had a hearing in Washington, D.C. before the Acting Veterans Law Judge (AVLJ), who signature appears at the end of this decision.

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board wishes to apologize to the Veteran for the delay that this remand will necessarily entail.  Although further delay is regrettable, under the circumstances described below, the Board finds that additional development is necessary prior to appellate review.  

On January 21, 2010, the AMC issued the Veteran a Supplemental Statement of the Case (SSOC) and informed him that if he wished to respond, had 30 days from the date of the letter to tell the AMC what he disagreed with in the SSOC and why.  

On February 1, 2011, the Board found that there was additional outstanding evidence which could potentially support the Veteran's appeal.  Accordingly, the Board remanded the case to request such evidence.  

On February 3, 2011, the Veteran completed a statement in which he reported that he did not have any additional evidence to submit regarding his appeal.  He requested that in order to expedite processing of his appeal, the claim be returned to the Board immediately.  He did state, however, that if he located any evidence at a later time, he waived his right to have such evidence considered by the RO prior to being considered by the Board.  38 C.F.R. § 20.1304(c) (2011).  That is, he requested that Board proceed with the initial review of the evidence, as well as the adjudication of the appeal.  

On February 18, 2011, VA received additional relevant evidence from the Veteran.  That additional evidence was accompanied by a timely waiver which granted the Board the initial review of the evidence in conjunction with the adjudication of the appeal.  

On July 22, 2011, the AMC confirmed and continued the 20 percent rating for the Veteran's right knee disorder and sent the Veteran an SSOC.  Again, the AMC informed the Veteran that if he wished to respond, he had 30 days from the date of the letter to tell the AMC what he disagreed with in the SSOC and why.  

In a packet, mailed on August 15, 2011 to the AMC, the Veteran completed a statement in which he reported that he did not have any additional evidence to submit regarding his appeal.  He requested that in order to expedite processing of his appeal, the claim be returned to the Board immediately.  He did state, however, that if he located any evidence at a later time, he waived his right to have such evidence considered by the RO prior to being considered by the Board.  38 C.F.R. § 20.1304(c) (2011).  That is, he requested that Board consider with the initial review of the evidence and proceed with the adjudication of the appeal.  

Enclosed with the August 15, 2011 packet were additional medical records and lay statements submitted in support of the Veteran's appeal.  That additional evidence was accompanied by a waiver purporting to grant the Board the initial review of the additional evidence and adjudication of the appeal.  However, that waiver was not timely as it was signed July 12, 2011, prior to the issuance of the July 22, 2011 SSOC.  Absent a timely waiver, the additional evidence reverts to the AMC for initial consideration.  

In addition to the foregoing, the Board notes that during his November 2008 hearing and during VA treatment in May 2009, the Veteran raised contentions to the effect that he was going to retire early due his service-connected right knee disability.  Indeed, during his hearing he stated that a year and a half earlier, he had missed a month of work due to his service-connected right knee disorder.  During a May 2009 VA examination, he also  stated that during the previous year, he had missed 6 weeks of work as a fire fighter at a Navy base, due to his service-connected right knee disorder.  To date, the Veteran's employment records have not been requested for association with the claims folder.  However, they could well be relevant in supporting his appeal.  

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is remanded for the following actions:

1.  Request that the Veteran provide the name and address of the Navy base, where he is or was employed as a firefighter.  Also request that he provide the dates of his employment.  Then contact the Navy base where he is/was employed and request copies of the Veteran's employment records, dated since January 20, 2005.  Such records should include, but are not limited to, attendance records showing days that the Veteran was late or absent and the reason therefor; descriptions of the jobs the Veteran performed; reports of duty limitations, job accommodations, and/or job changes and the reasons therefor; and reports of termination or retirement and the reasons therefor.  If the Veteran was terminated or retired, any associated severance pay, lump sum payments, or retirement benefits should be noted.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

2.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected right knee disorder, characterized as right patellar tracking syndrome.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


